DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-16, the reply filed on 11/23/2021 is acknowledged.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Duraisingh US 20190108013 A1, in view of JADHAV US 20190173755 A1.


with a distributed computing system accessible via a wide-area network (Fig. 10): 
receiving a request from a client computing device ([0265] customer makes a request to cloud platform); 
assigning a virtual machine to the client computing device ([0275] [0276] [0219] [0278] data platform 1030 creates a device twin for the system manager 302 – a virtual machine, and associated the virtual machine to the customer); and 
launching a container process (JADHAV: [0006] [0025] a Cloud Device that is a virtual machine with complete functionality of a physical controller.) based on the request ([0267] create timeseries containers); 
on a building automation system (BAS) server (Fig. 10 [0220] server 302):  
identifying a plurality of controllable HVAC devices based on the container process ([0267]); 
receiving operation state data associated with each of the plurality of controllable HVAC devices ([0281] [0282] [0284] [0228] data are collected from equipment 1002); 
packetizing the operation state data received from different ones of the plurality of controllable HVAC devices based on a data merging requirement of the container process ([0228] data are packetized with binding requirement – merging requirement); 
in real-time, communicating the packetized operation state data to the virtual machine ([0020] [0227] [0281] periodically sending status data samples to the virtual machine); and 

receiving at least some of the packetized operation state data communicated to the virtual machine ([0290] the alarm data received by the shadow device – virtual machine can be viewed by cloud application 1028 provided by the cloud platform – by UI Client 1032);
communicating HVAC correction data to the BAS server ([0297] [0298] setpoint change is initiated from cloud platform and sent to system manager 302 – BAS server, system manager);
wherein the container process further analyzes the packetized operation state data to control operation of one or more of the pluralities of HVAC devices ([0083]).
Duraisingh does not explicitly teaches:
the container process is launched through the virtual machine; and
determining a fault condition and communicate correction with HVAC equipment via the container process.
JADHAV teaches:
the container process is launched through the virtual machine ([0006] [0025] a Cloud Device that is a virtual machine with complete functionality of a physical controller via container process); and
Determining a fault condition and communicate correction with HVAC equipment via the container process ([0025] [0033] [0037] reviews alert notifications and send tasks to be executed in response to a user interaction to the alert through the container process).

Duraisingh teaches:

    PNG
    media_image1.png
    841
    1146
    media_image1.png
    Greyscale

[0184] Referring now to FIG. 10, a block diagram illustrating select components of system manager 302 and cloud platform 901 in greater detail is shown, according to an exemplary embodiment. System manager 302 is shown to include a data collector 1004, a capability provider 1006, a cloud connector 1008, a cloud client 1010, a UI server 1012, several databases (e.g., audit log 1014, template database 1016, view definition database 1018, and user database 1020), and operating system (OS) settings these components of system manager 302 are components of processing circuit 406, ….
[0185] Data collector 1004 can be configured to perform the equipment detection and data gathering operations described with reference to FIGS. 2A-8. For example, data collector 1004 can be configured to identify equipment 1002 in BMS 900 and generate or obtain equipment models for equipment 1002. Data collector 1004 can also discover data points provided by equipment 1002 and obtain values for the data points from equipment 1002. Data collector 1004 can … pushing the data to cloud platform 901 (e.g., via cloud connector 1008 and cloud client 1010).

    PNG
    media_image2.png
    883
    1108
    media_image2.png
    Greyscale

[0204] Referring now to FIG. 14, a block diagram illustrating cloud platform 901 and data platform 1030 in greater detail is shown,…. Cloud platform 901 is shown to include an event hub 1302, web jobs 1303, an Internet-of-Things (IoT) hub 1304, a document database 1306, a Verasys database 1308, data platform 1030, and cloud applications 1028.
The customer admin can log into an enterprise application (e.g., one of cloud applications 1028) and create a user with the role of installation technician. The customer admin can provide credentials to an installation technician to allow the installation technician to install system manager 302 at the customer site. …
[0275] … an initial provisioning process 2700 is shown, according to an exemplary embodiment. Process 2700 can be performed by a manufacturer, a supplier, and/or one or more components of BMS 900 (e.g., system manager 302, data platform 1030, etc.) to provision system manager 302.
[0276] … Data platform 1030 registers the new device with the device ID and generates a key pair. A device shadow can be automatically created in data platform 1030 for system manager 302 (by device ID).
[0219] …, data platform 1030 is configured to generate and maintain a “shadow” for each system manager 302 that sends data to data platform 1030. The shadow may be similar to an IoT hub's device twin and may function as a virtual service-side representation of a physical system manager 302. …
[0278] At the customer site, the customer logs into cloud applications 1028 and creates a user account for the installation technician …. The technician logs into cloud applications 1028 with the customer provided credential, enters the device ID of system manager 302, and saves the record. This associates system manager 302 with the customer.
[0267] System manager 302 can discover the system and equipment connected to it. System manager 302 can request and create timeseries containers from timeseries service 1316 for alarms for the individual connected system/equipment. …
with information describing system manager 302 (e.g., BAS units, time zone, etc.).
[0281] System manager 302 can request a timeseries ID for a status message from timeseries service 1316. Timeseries service 1316 may return a timeseries ID. The timeseries ID can be stored locally on system manager 302 to send a status timeseries. System manager 302 can update the device shadow with the status timeseries ID. When system manager 302 sends status messages to timeseries service 1316, it sends the timeseries data to the above timeseries IDs.
[0282] …, system manager 302 can request timeseries containers for each system for reporting alarms and can store the timeseries ID per system locally. …
[0284] … Data adaptor 1026 can create timeseries IDs for the bound
points and can update the bound points in the device's cloud shadow with the point FQRs and timeseries IDs. …
[0228] Process 1500 is shown to include system manager 302 discovering equipment 1002 (step 1502) and posting a reported network tree to data adaptor 1026 (step 1504). The reported network tree may identify all of the equipment 1002 connected with system manager 302, either directly or indirectly. Data adaptor 1026 can use the reported network tree in combination with equipment model templates for the identified equipment 1002 to determine which properties (i.e., data points, attributes, etc.) of equipment to bind (step 1506). Data adaptor 1026 can then create timeseries for the identified properties with timeseries service 1316 (step 1508) and update the shadow bound list with security service 1312 (step 1510). The timeseries may initially be empty, but can be updated as data samples are collected from system manager 302 and/or equipment 1002.
[0020] …, the method includes the system manager requesting a status timeseries identifier from the cloud-based data platform and periodically sending status data samples to the cloud-based data platform along with the status timeseries identifier.
[0227] …, a sequence diagram illustrating a timeseries processing process 1500 is shown, according to an exemplary embodiment. Process 1500 can be performed by one or more components of BMS 900 to collect and send timeseries data to cloud platform 901. …
[0290] A system or equipment can generate alarm data that is sent to system manager 302. When an alarm is triggered by a system/equipment, system manager 302 can send an alarm notification to the customer as configured in system manager 302. System manager 302 can get an alarm timeseries ID for the system/equipment and can obtain an access token from identity service 1310. System manager 302 can send the alarm to timeseries service 1316 along with the alarm timeseries ID and attributes of the alarm. Such attributes may include, for example, alarm priority (e.g., critical, service, service-priority), an enumerated set and enumerated value from dictionary service 1024, and a timestamp. The alarm can be stored as timeseries data by timeseries service 1316. …The alarm data can be viewed by cloud applications 1028.
[0297] When a setpoint change is initiated by cloud applications 1028, cloud applications 1028 can create a command string message. … Cloud applications 1028 can send the command message along with the device ID to command service 1318. Command service 1318 can forward the command message to system manager 302 based on the device ID.

    PNG
    media_image3.png
    901
    1238
    media_image3.png
    Greyscale

 [0083] Each zone controller 324, 330-332, 336, and 348-350 can be configured to monitor and control a different building zone. Zone controllers 324, 330-332, 336, and 348-350 can use the inputs and outputs provided via their SA busses to monitor and control various building zones. For example, a zone controller 336 can use a temperature input received from networked sensors 338 via SA bus 366 (e.g., a measured temperature of a building zone) as feedback in a temperature control algorithm. Zone controllers 324, 330- 332, 336, and 348-350 can use various types of control algorithms (e.g., state-based algorithms, extremum seeking control (ESC) algorithms, proportional-integral (PI) control algorithms, proportional-integral-derivative (PID) control algorithms, model predictive control (MPC) algorithms, feedback control algorithms, etc.) to control a variable state or condition (e.g., temperature, humidity, airflow, lighting, etc.) in or around building 10.
JADHAV teaches:
[0006] … a Cloud Device as a software service representing partial or complete functionality of a network node in a computer network. This capability provides one skilled in the art with the ability to replace a physical device on a connected network, a software program, or a plurality of these programs running on a single or plurality of devices, with a software program (or an application) running as an API-accessible software service that mimics the entire functionality provided by the software program (application), physical device, or plurality of physical devices, with 100% compatibility. This, in turn, provides the capability to combine and then run a plurality of these services on a single physical device as opposed to running multiple physical devices; this has the benefit of reducing network IO clutter, thereby Additionally, this lowers the cost of ownership, operations, maintenance, and servicing of the ecosystem comprising these Cloud Devices.
[0025] …, a Cloud Device can operate in the context of: a self-contained embedded OS container; or as one of the processes in an operating system (OS) of a physical machine; or as a process running in a separate Virtual Machine (VM). …
[0033] As depicted in FIG. 2, the IOT hub has a Cloud Device, “Action Event Dispatcher” (AED). Using methods and techniques described herein, the backend Cloud is able to create or receive a list of tasks to be executed in response to a user interaction …
creating Cloud Devices that form the foundation of the servicing aspect of the IOT ecosystem by leveraging underlying services provided by the backend Cloud, i.e., the need to service, maintain, and monitor the IOT Hub. These services can be as follows, but are not limited to: a platform and Operating System; an agnostic chat/text messaging service to send out alerts or notifications to the consumers via an interactive chat face thereby allowing for consumers to interact with the alerts or notifications without switching to a dedicated Application; …

Regarding claim 2, Duraisingh further teaches on the client computing device, initiating a request for a stream of real time data associated with a selected HVAC device of the plurality of HVAC devices ([0299] requesting information).

Regarding claim 3, Duraisingh further teaches receiving the request for the stream of real time data associated with the selected HVAC device of the plurality of HVAC devices; and  periodically communicating data associated with the selected HVAC device to the client computing device ([0020]).

Regarding claim 4, Duraisingh further teaches determining at least one of a climate control performance parameter and an energy saving parameter ([0083] [0074] temperature).

Regarding claim 5, Duraisingh further teaches determining at least one of the climate control performance parameter and the energy saving parameter includes: 

Regarding claim 6, Duraisingh further teaches identifying a first group of controllable HVAC devices based on the request from the client computing device; and automatically identifying a second group of controllable HVAC devices on each of which at least one of the first group of controllable HVAC devices depends for at least one datum (Fig. 2A [0010] [0011] [0079] identifying HVAC devices with tree structure from zone coordinators – first group to HVAC devices under the zone – second group based on set of points defined by the equipment model template – datum).

Regarding claim 7, Duraisingh further teaches determining a set of communication hubs associated with the plurality of HVAC devices (Fig. 10 [0185] data collector 1004).

Regarding claim 8, Duraisingh further teaches on the distributed computing system accessible via the wide-area network, creating an authentication key for the container process ([0274] key for secure communication with cloud platform).

Regarding claim 9, Duraisingh further teaches communicating the packetized operation state data to the virtual machine using the authentication key ([0274] key for secure communication with cloud platform).

Regarding claim 11, Duraisingh further teaches on the client computing device, associating a time stamp to each piece of received data ([0270] with timestamp).

Claims 10, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Duraisingh in view of JADHAV as applied to claims 1-9 and 11 above, further in view of Narayanamurthy US 20110257795 A1.

Regarding claim 10, neither Duraisingh nor JADHAV teaches via the client computing device, displaying both a first selected portion of the packetized operation state data and a second selected portion of the analyzed packetized operation state data.
Narayanamurthy teaches via the client computing device, displaying both a first selected portion of the packetized operation state data and a second selected portion of the analyzed packetized operation state data (Fig. 3 [0040] current temperature -first selected portion of the packetized operation state data, setpoint temperature – second selected portion of the analyzed packetized operation state data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duraisingh to incorporate the teachings of Narayanamurthy because they all directed to virtual machine HVAC control. Displaying both a first selected portion of the packetized operation state data and a second selected portion of the analyzed packetized operation state data will help provide information regarding operation status of the HVAC system.

Regarding claim 12, the combination of Duraisingh, JADHAV and Narayanamurthy teaches the claimed method. Therefore they teach the system for implementing the method steps.

Regarding claim 14, Duraisingh further teaches the container process analyzing the packetized operation data includes determining a balance between a climate control performance parameter and an energy saving parameter ([0130] correlate with amount of energy consumed to achieve a desired supply air temperature).

Regarding claim 15, Duraisingh and JADHAV together further teach the claimed method. Therefore, they further teach the system for implementing the method steps.

Regarding claim 16, Duraisingh further teaches the distributed computing system further assigns a data authentication key to the virtual machine assigned to the client computing device ([0276] key pair).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Duraisingh in view of JADHAV and Narayanamurthy as applied to claims 10, 12 and 14-16 above, further in view of Davis US 20160098285 A1.

Regarding claim 13, the combination of Duraisingh, JADHAV and Narayanamurthy does not explicitly teach the distributed computing system includes a 
Davis teaches the distributed computing system includes a virtual layer that includes a higher level system virtual machine that generates the virtual machine assigned to the client computing device (Fig. 2 [0027] [0030] virtual layers of higher level system virtual machine creates child VM with its own containers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duraisingh to incorporate the teachings of Davis because they all directed to virtual machine processes. Including a virtual layer that includes a higher level system virtual machine that generates the virtual machine assigned to the client computing device will help provide virtual machines with predefined hierarchy structures.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gourlay US_20140319232_A1 teaches virtual thermostat displaying setpoint temperature and current temperature.
Singh US_20200313925_A1 teaches BMS with virtual device to control HVAC equipment.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T./           Examiner, Art Unit 2115